Case 0:20-cv-61007-AHS Document 36 Entered on FLSD Docket 10/14/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
   SOUTH BROWARD HOSPITAL                          :
   DISTRICT, D/B/A/ MEMORIAL                       :
   HEALTHCARE SYSTEM,                              :
   on its own behalf and on behalf of other        :    Case No. 0:20-cv-61007-AHS
   similarly situated healthcare facilities,       :
                                                   :
           Plaintiff,                              :
                                                   :
   ELAP SERVICES, LLC and GROUP &                  :
   PENSION ADMINISTRATORS, INC.,                   :
                                                   :
           Defendants.                             :

      DEFENDANTS’ RESPONSE TO PLAINTIFF’S SUPPLEMENTAL AUTHORITY

         Plaintiff South Broward Hospital District d/b/a Memorial Healthcare System (“Plaintiff”)

  filed a Notice of Filing Supplemental Authority [D.E. 33 (the “Notice”)] to support its Opposition

  to Defendants’ Joint Motion to Dismiss the Amended Complaint [D.E. 31], citing the recent

  unpublished opinion in CRMsuite Corp. v. GM Co., 8:20-cv-762-T-02-WFJ-AAS, 2020 U.S. Dist.

  LEXIS 183826 (M.D. Fla. Oct. 5, 2020) (dismissing FDUTPA claim for failure to allege causation

  and damages). CRMsuite does not save Plaintiff’s legally and factually deficient FDUTPA claim.

         Citing CRMsuite, Plaintiff argues that it may sue under FDUTPA even though it did not

  consume any goods or services offered by Defendants. See Notice at 1-2. It is undisputed that a

  business may sue under FDUTPA, but it still must have been offered or sold something by the

  defendant as part of the “trade or commerce” requirement. See D.E. 32 (Defendants’ Reply

  Supporting Joint Motion to Dismiss) (“Reply”) at 3-4. The discussion of “non-consumer” standing

  in CRMsuite is dicta because the plaintiff in that case was involved in trade or commerce with the

  defendant. See 2020 U.S. Dist. LEXIS 183826, at *16-18 (“[defendant] was offering a thing of

  value (certified-vendor status) [to plaintiff] for which vendors paid a regular fee”; finding that the

  plaintiff was a “consumer”). Here, by contrast, Plaintiff was not offered or sold any service by


                                                  -1-
Case 0:20-cv-61007-AHS Document 36 Entered on FLSD Docket 10/14/2020 Page 2 of 4




  Defendants, and thus cannot sue Defendants under FDUTPA. See Reply at 3-4.

         Plaintiff next argues that it only needed to allege an injury to consumers in order to state a

  FDUTPA claim. See Notice at 2. Defendants’ Reply demonstrated that, even if non-consumers

  may sue under FDUTPA, they still must allege and prove all of the elements of a FDUTPA claim

  including an unfair or deceptive act in trade or commerce with consumers that caused an injury

  to consumers. See Reply at 6-7. While the unconvincing analysis of this issue in CRMsuite is

  reed-thin, the court found that the plaintiff alleged facts showing that defendant’s customers were

  harmed when it refused to deal with plaintiff because its customers were forced to purchase more

  expensive products from other vendors instead of the cheaper product plaintiff was barred from

  selling through defendant. 2020 U.S. Dist. LEXIS 183826, at *18. Here, however, Plaintiff failed

  to allege any facts supporting its conclusory assertions that Defendants’ customers, the healthcare

  plans, were deceived or suffered any actual harm in any way. See Reply at 6-7.

         The Notice also cites (at 2) CRMsuite’s totally overbroad and unsupported statement that

  “virtually any injury resulting from an unfair or deceptive trade practice occurring in trade or

  commerce is a ‘consumer injury.’” 2020 U.S. Dist. LEXIS 183826, at *18. That plainly is not true,

  as the court in CRMsuite dismissed the FDUTPA claim because the plaintiff only alleged

  consequential damages and failed to allege any actual damages caused by the defendant’s conduct

  vis-à-vis consumers. See id. at *19. Florida’s intermediate appellate courts have recognized that

  an entity may possess non-consumer standing, but only when it alleges an injury to actual

  consumers. Caribbean Cruise Line, Inc. v. Better Bus. Bur. of Palm Beach Cty., Inc., 169 So. 3d

  164, 169 (Fla. App. 2015). Plaintiff here likewise failed to allege facts showing that any alleged

  deceit and harm to consumers caused it to suffer actual damages. See Reply at 4-7. CRMsuite thus

  only provides more, not fewer, reasons to dismiss Plaintiff’s defective FDUTPA claim.




                                                 -2-
Case 0:20-cv-61007-AHS Document 36 Entered on FLSD Docket 10/14/2020 Page 3 of 4




        Respectfully submitted this 14th day of October, 2020.

   FISHERBROYLES, LLP                             AKERMAN LLP

   /s/ Irene Oria                                 Irene Bassel Frick, Esq.
   Robert T. Wright, Jr., Esq.                    FL Bar No. 0158739
   FL Bar No. 185525                              Gera R. Peoples, Esq.
   Irene Oria, Esq.                               FL Bar No. 450022
   FL Bar No. 484570                              401 E. Jackson Street, Suite 1700
   FisherBroyles, LLP                             Tampa, FL 33602-5250
   199 E. Flagler St. #550                        Phone: (813) 223-7333
   Miami, FL 33131                                Fax: (813) 223-2837
   Tel.: (786) 536-2838                           irene.basselfrick@akerman.com
   Fax: (305) 536-2838                            gera.peoples@akerman.com
   robert.wright@fisherbroyles.com
   irene.oria@fisherbroyles.com

   Patrick M. Emery, Esq. (pro hac vice)
   GA Bar No. 821303
   PA Bar No. 306672
   Kris Alderman, Esq. (pro hac vice)
   GA Bar No. 179645
   FisherBroyles, LLP
   945 East Paces Ferry Rd NE, Suite 2000
   Atlanta, GA 30326
   (404) 793-0652
   patrick.emery@fisherbroyles.com
   kris.alderman@fisherbroyles.com

      Counsel for Defendants ELAP Services, LLC and Group & Pension Administrators, Inc.




                                              -3-
Case 0:20-cv-61007-AHS Document 36 Entered on FLSD Docket 10/14/2020 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 14, 2020, I electronically filed the foregoing with the Clerk
  of the Court by using the CM/ECF system, which will send a notice of electronic filing to the
  counsel of record identified on the Service List below.
                                                        /s/ Irene Oria
                                                        Irene Oria, Esq.

  SERVICE LIST

   KOZYAK TROPIN &                                   WOLFE | PINCAVAGE
   THROCKMORTON LLP
                                                     Douglas A. Wolfe, Esq.
   Gail McQuilkin, Esq.                              Danya J. Pincavage, Esq.
   Tal J. Lifshitz, Esq.                             Omar Ali-Shamaa, Esq.
   Benjamin Jacobs Widlanski, Esq.                   2937 SW 27th Ave., Suite 302
   Eric S. Kay, Esq.                                 Miami, FL 33133
   2525 Ponce de Leon Blvd., 9th Floor               Telephone: (786) 409-0800
   Coral Gables, FL 33134                            doug@wolfepincavage.com
   Telephone: (305) 372-1800                         danya@wolfepincavage.com
   Facsimile: (305) 372-3508                         omar@wolfepincavage.com
   gam@kttlaw.com
   tjl@kttlaw.com
   bwidlanski@kttlaw.com
   ekay@kttlaw.com

   Counsel for Plaintiff




                                                 -4-
